In Habeas Corpus. Sua sponte, writ allowed. Allowing the writ means only that a return is ordered. *1428See Workman v. Warden (1997), 80 Ohio St.3d 1479, 687 N.E.2d 474; Pegan v. Crawmer (1995), 73 Ohio St.3d 607, 609, 653 N.E.2d 659, 661. Respondents are ordered to file a return of writ within thirty days of service of the petition, and petitioner may file a response within twenty days after the return. Petitioner’s physical presence before this court is not required. Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 382, 667 N.E.2d 1194, 1196.
Douglas, Resnick and Lundberg Stratton, JJ., dissent and would dismiss this cause.